Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-10, 12-15, 19-22, 24-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogate [20150237578], in view of Yoon et al [20150365538], in view of Parra et al [20160055066]

As to claim 1, 
Gogate [20150237578] teaches
 A demand scaling engine, comprising: 
a processor interface to communicatively couple to a processor [0031: “the access point 200 can be configured to adjust the clock frequency of the control unit 210 depending on a degree of the data traffic passing through the access point 200”- control unit equivalent to processor 0029: “The control unit 210 may include a microprocessor, a microcontroller”- processor interface inherently has to connected to its interface for receiving data]; 
a network controller interface to communicatively couple to a network controller and to receive network demand data [0032: “the access point determines an amount of data traffic passing through the access point”- access point is equivalent to network interface and 0026: “The first access point 200A connects the associated stations 150A, 150B, 150C to a wireless network within the first BSS 110A.” – access point connects to the network and wireless network has to have a network controller to receive send and control data transmission wirelessly]; 
a scaleup criterion [0031: “  the control unit 210 may be provided with one or more threshold data traffic amount values and/or ranges and compare the amount of data traffic to the threshold values and/or ranges to determine an appropriate clock frequency for the amount of the data traffic.”]; 
a current processor frequency scale datum [0025: “The operational AP parameters may include, for example, but are not limited to, a clock frequency of the access point, a transmit power of the access point, an operational mode of the access point, an occupancy of a buffer of the access point configured to buffer data destined to the associated station, and/or the like. ” and 0029: “The access point 200 includes a control unit 210 ”]; and logic, provided at least partly in hardware, to: 
receive the network demand data [0031: “The access point 200 may periodically determine an amount of data traffic flowing through the access point.”- to analyze data has to be received]; 
compare the network demand data to the scaleup criterion [ 0031: “the control unit 210 may be provided with one or more threshold data traffic amount values and/or ranges and compare the amount of data traffic to the threshold values and/or ranges to determine an appropriate clock frequency for the amount of the data traffic. ”]; 
determine that the network demand data exceeds the scaleup criterion [0035: “the clock frequency of the controller can be adjusted proportionally to the amount of the data traffic passing through the access point. For example, the controller may initially operate at a low or the lowest clock frequency but later operate at a higher clock frequency as the amount of the data traffic increases. ”]; and 
 instruct the processor to scaleup processor frequency [0031: “the access point 200 can be configured to adjust the clock frequency of the control unit 210 depending on a degree of the data traffic passing through the access point 200 ”- access point is instructed to change the frequency ] .



  But do not explicitly teach compute cost for current packet demand.
However, Yoon et al [20150365538] teaches  criterion comprises a compute cost for current packet demand [ 0038: “the network congestion degree may be calculated by a method of measuring an amount of packets transmitted and received through the cost-cognitive based station apparatus 100 during a specific period of time ”, 0023: “The determining whether to maintain or release the network connection may include automatically releasing the network connection in a case where the packet related to network costs is a packet for increasing network costs and in response to the increased network costs being greater than a predetermined threshold. ” and 0046: “the cost-packet detector 220 may be configured to detect that a received packet is a packet related to network costs based on the identification information included in the packet header indicating that the packet is related to network costs ”] 
It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Gogate with Yoon because both are directed toward data package receiving. Furthermore, teaching of the Yoon of detecting packet cost for the data received as the criteria for the operability of the device can be incorporated in the teaching of Gogate, which compares amount of traffic data received to threshold traffic data for criterion, such that  packet cost of the traffic data received can be compared to a threshold value to make determination as the criteria to 

But does not explicitly teach instruction processor via, interface.
However Parra et al [20160055066] teaches instruct the processor via the processor interface to scale up processor [claim 37: “the processor is further configured to determine a frequency of a type of further instruction received by the object interface” and 0051: “The interconnection via the system bus 802 allows one or more processors 820 to communicate with each subsystem and to control the execution of instructions that may be stored in a system memory 822 and/or the fixed disk 808, as well as the exchange of information between subsystems”]

It would have been obvious to person of ordinary skill in the art before the claimed invention to combine teaching of Gogate and Yoon et al with   Parra because both are directed toward network devices. Furthermore, Parra teaches determining frequency for processor based on the instruction from interface which can be incorporated in the teaching of Gogate and Yoon to receive instruction as to control the frequency of the processor accordingly such that peer system can modify the parameter so that performance and power can be controlled remotely. 

As to claim 2, 


As to claim 3, 
Gogate teaches the scale up criterion comprises a size increment [0033: “When the amount of data traffic is smaller than the second Predetermined threshold value at step 330, the clock frequency of the controller is lowered to a second clock frequency (e.g., 40 MHz) at step 334. The second clock frequency may be higher than the first clock frequency but lower than a normal clock frequency (e.g., 128 MHz) of the controller” and 0035: “the clock frequency of the controller can be adjusted proportionally to the amount of the data traffic passing through the access point. For example, the controller may initially operate at a low or the lowest clock frequency but later operate at a higher clock frequency as the amount of the data traffic increases. ” – when the threshold increases the size also increases 40 MHZ to 128 MHZ when scales up from second threshold to normal operation].



Gogate teaches the policy specifies a maximum processor frequency [0033: “The second clock frequency may be higher than the first clock frequency but lower than a normal clock frequency (e.g., 128 MHz) of the controller. When the amount of data traffic is greater than the second predetermined threshold value, the controller sets or maintains a normal clock frequency at step 332 ” – the maximum frequency is normal clock frequency which is 128 MHZ, the policy has to be received].

As to claim 8, 
Gogate teaches the policy specifies a minimum processor frequency [0032: “When the amount of data traffic during the predetermined period of time is smaller than the first predetermined threshold value at step 316, the clock frequency of the controller is lowered to a first clock frequency (e.g., 5 MHz), which may substantially reduce power consumption by the controller”- 5MHZ is minimum clock frequency].

As to claim 9, 
Gogate teaches policy specifies an activation parameter [0030: “consumption may include scaling a clock frequency of the control unit 210, adjusting transmit power of the wireless communication unit 220, efficiently activating a sleep mode, and/or the like”- when activating a mode its parameter has to be received and used.].

As to claim 10, 




As to claim 12, 
Yoon teaches comprising an interface for receiving feedback for calculating a cost per packet arriving at the processor [ 0023: “The determining whether to maintain or release the network connection may include automatically releasing the network connection in a case where the packet related to network costs is a packet for increasing network costs and in response to the increased network costs being greater than a predetermined threshold. ” and 0046: “the cost-packet detector 220 may be configured to detect that a received packet is a packet related to network costs based on the identification information included in the packet header indicating that the packet is related to network costs ” ]
As to claim 13-15,
Gogate teaches this claim according to the reasoning set forth in claim 1-3 supra.



Gogate teaches this claim according to the reasoning set forth in claim 7-10 supra.

As to claim 24-25,
Gogate teaches this claim according to the reasoning set forth in claim 1-2 supra.
As to claim 26, 
Gogate, Yoon and Parra teaches this claim according to the reasoning set forth in claim 3 supra.


Claim 4, 16, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogate [20150237578], in view of Yoon et al [20150365538],  in view of Parra et al [20160055066], further in view of Chen [20110063004]

As to claim 4, 
Gogate and Parra taches size increment from 5 MHz to 128 MHz
But does not explicitly teach the size increment is between 100 and 500 megahertz.

However, Chen et al [20110063004] teaches the size increment is between 100 and 500 megahertz [0010: “the PLL needs to provide a frequency range which is large enough. For example, a required frequency ranges in 10 to 100 MHz for a video processor and in few hundreds KHz for an audio processor, and in this case the corresponding processor requires a frequency which ranges from 500 MHz to 1 GHz, so 
	It would have been obvious to person of ordinary Skill in the art before the claimed invention was filed to combine teaching of Gogate and Parra with Chen because both are directed toward managing processor frequency. Furthermore, teaching of the Chen can be incorporated in the teaching of Gogate, Yoon and Parra such that higher range of processor frequency can be scaled to process data volume efficiently for different ICS.


As to claim 16, 
Combination of Gogate, Yoon, Para, and Chen teach this claim according to the reasoning set forth in claim 4 supra.
As to claim 27, 
Gogate, Yoon, Para and Chen teaches this claim according to the reasoning set forth in claim 4 supra.


6, 11, 18, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogate [20150237578], in view of Yoon et al [20150365538], in view of Parra et al [20160055066], further in view of Herdrich et al [20160246652]

As to claim 6, 
Gogate teaches comprising a data interface for receiving a policy [0063: “The access point 1100 can be configured to receive via, e.g., the user interface unit 1140, a user input for enabling or disabling a power save operation, selecting a particular power save mode, customizing options, conditions, parameters and/or the like for each power save operation, and/or the like.”]
But do not explicitly teach receiving policy from orchestrator
However, Herdrich et al [20160246652] teaches receiving a policy from an orchestrator [0014: “The controller may be configured to receive a policy to include indications of performance target and priority classification for a number of service chains. The controller may also be configured to receive performance information to include indications of the performance of the service chains and to adjust resource allocation based on the received policy, performance information, and the relative priority between the service chains.  ” and 0059: “the ingest component 722-1 may receive the policy information 710-1, the performance information 710-2, and/or the priority information 710-3.” And 0088: “the ingest component to receive the policy information from an orchestrator for a data center.  ”] 



As to claim 11, 
Herdrich teaches 11. The demand scaling engine of claim 1, wherein the policy specifies a frequency scaling granularity [ 0013: “The present disclosure provides management and allocation of shared computing resources at a "fine-grained" level as compared to present techniques. As such, the present disclosure may enable higher consolidation density of workloads, better management of resources to meet performance goals, and better management on a per workload (e.g., process flow, VM, VNF, container, etc.) basis.” and 0065: “Determining whether an example is implemented using hardware elements and/or software elements may vary in accordance with any number of factors, such as desired computational rate, power levels, heat tolerances, processing cycle budget, input data rates, output data rates, memory resources, data bus speeds and other design or performance constraints, as desired for a given example ” – when power and rates are controlled,  frequency is also controlled in a f fine granularity ].

As to claim 18, 

As to claim 23, 
Combination of Gogate,Yoon,  Parra and Herdrich teaches this claim according to the reasoning set forth in claim 11. 


Response to Arguments

Applicant's arguments filed 1, 13, 24 have been fully considered but they are not persuasive. 

Applicant argument: prior art does not disclose the limitation scaleup criterion comprising a compute cost for the current packet demand. 
Examiner’s Answer: Examiner has cited Gogate for the scaleup criterion. Packet cost can be integrated in making decision such that determining scale up decision can be made based on packet cost as like a decision made by Yoon. Examiner’s has incorporated the teaching of Yoon in Gogate such that the packet cost  of the received traffic data can be made a criteria to determine operability or scaling of the frequency based on the packet cost of the traffic data received in order for the system to remain within the allocated budget or low cost, see Yoon 0036. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187